Petition for Writ of Mandamus Dismissed as Moot and Memorandum
Opinion filed October 24, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00556-CR
                               NO. 14-13-00557-CR
                               NO. 14-13-00558-CR



                IN RE TODD WARREN ALTSCHUL, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                   On Appeal from the 23rd District Court
                           Brazoria County, Texas
                Trial Court Cause Nos. 23,557, 26,672 & 26,673

                         MEMORANDUM OPINION

      Relator filed a petition for writ of mandamus in this Court. See Tex. Gov’t
Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52. Relator asks this
Court to compel the Honorable Ben Hardin, presiding judge of the 23rd District
Court of Brazoria County to rule on his motion for a judgment nunc pro tunc for
appeal time credit. A response was requested and has been filed.
      The response contains the trial court’s ruling on relator’s motion, signed
October 9, 2013. Accordingly, the petition for writ of mandamus is ordered
dismissed as moot.




                                    PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                        2